PER CURIAM.
There is a conflict in the affidavits as to whether any objections were filed with the board of election. It is conceded that no hearing was had or determination made on any objections by the board of election. The power of a judge of the Supreme Court or of the court is limited to a review of a decision of the election board by section 56 of the election law (Laws 1896, p. 922, c. 909). There being no determination made by the board of election on written objections filed as prescribed by the statute, there was nothing for the court or a judge thereof to review.
The order must be affirmed.